UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6932


JIMMIVIOUS JONES,

                  Petitioner - Appellant,

             v.

THE STATE; WARDEN, Broad River Correctional Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-02083-GRA)


Submitted:    September 29, 2009             Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmivious Jones, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Melody Jane Brown, William Edgar
Salter, III, Assistant Attorneys General, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmivious Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability           will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).          A    prisoner      satisfies      this

standard   by    demonstrating          that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently          reviewed      the   record    and

conclude      that    Jones       has   not       made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument        would    not    aid   the   decisional

process.

                                                                               DISMISSED



                                              2